                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


 WILLIAM WHITFORD, GRAHAM ADSIT,
 ROGER ANCLAM, WARREN BRAUN,
 HANS BREITENMOSER, JUDITH BREY,
 BRENT BRIGSON, EMILY BUNTING,
 SANDRA CARLSON-KAYE, GUY COSTELLO,
 TIMOTHY B. DALEY, MARGARET LESLIE
 DEMUTH, DANIEL DIETERICH, MARY LYNNE
 DONOHUE, LEAH DUDLEY, JENNIFER ESTRADA,
 BARBARA FLOM, HELEN HARRIS,
 GAIL HOHENSTEIN, WAYNE JENSEN,
 WENDY SUE JOHNSON, MICHAEL LECKER,
 ELIZABETH LENTINI, NORAH MCCUE,
 JANET MITCHELL, DEBORAH PATEL,
 JANE PEDERSEN, NANCY PETULLA,
 ROBERT PFUNDHELLER, SARA RAMAKER,
 ROSALIE SCHNICK, ALLISON SEATON,
 JAMES SEATON, ANN E. STEVNING-ROE,
                                                               OPINION and ORDER
 LINEA SUNDSTROM, MICHAEL SWITZENBAUM,
 JEROME WALLACE, DONALD WINTER,
                                                                    15-cv-421-jdp
 EDWARD WOHL, and ANN WOLFE,

                            Plaintiffs,
        v.

 BEVERLY R. GILL, JULIE M. GLANCEY,
 ANN S. JACOBS, JODI JENSEN, DEAN KNUDSON,
 and MARK L. THOMSEN,

                            Defendants,

        and

 THE WISCONSIN STATE ASSEMBLY,

                            Intervenor-Defendant.


       Defendants (including the intervenor-defendants) move to strike four witnesses that

plaintiffs identified in supplemental disclosures served on May 15, 2019. Dkt. 282. Three of

the witnesses—Sandy Pasch, Amy Sue Vruwink, and Peter Barca—were Representatives in the
Wisconsin State Assembly after the enactment of Act 43, the Assembly districting plan that

plaintiffs are challenging in this case. The fourth witness—Brittany Keyes—was a candidate for

the Assembly in 2018. All are Democrats and all ran for office in a district where one of the

plaintiffs lives. Plaintiffs say that each of these witnesses may testify about the partisan intent

and effect of Act 43. Dkt. 284-1. Defendants contend that plaintiffs’ disclosure of these

witnesses was untimely and prejudicial, so the court should preclude the witnesses from

testifying at trial under Federal Rule of Civil Procedure 37. Dkt. 282.

       We are not persuaded that the disclosure was untimely. When the case came back after

remand from the Supreme Court, this court set September 28, 2108 as the deadline for the

parties to update initial disclosures under Ruel 26(a)(1). Dkt. 199, at 2. Of course, the parties

had a duty under Rule 26(e) to supplement these disclosures if they learned that their

disclosure were materially incomplete. In a later scheduling order, Dkt. 248, the court set June

14, 2019, as the deadline for the pretrial disclosures under Rule 26(a), which means that is the

date to disclose trial witnesses. Plaintiffs’ four new witnesses were disclosed about a month

before the deadline for disclosing trial witnesses, and two months before the start of the trial.

We see no violation of the court’s scheduling order.

       We don’t buy plaintiffs’ statement that they disclosed these trial witness only as a

courtesy, with no obligation to do so. Once plaintiffs decided that they wanted these four to

testify at trial, they were obligated to supplement their initial disclosures. But we see no

evidence—despite defendants’ accusation—that plaintiffs were deceptive for not disclosing

these four witnesses before May 15.

       We are also not persuaded that the disclosures were unfairly prejudicial. The topics

identified in the disclosures (and further elaborated on in the briefs) are topics that are central


                                                2
to the case, so they should not be a surprise to defendants. The primary topic discussed in the

parties’ briefs is the effect that Act 43 had on a particular district, and thus the injury suffered

by particular plaintiffs, a topic that has been addressed by witnesses on both sides, including

experts, as acknowledged by defendants in their motion. Dkt. 282, at 7 n.3 (citing report of

Assembly’s expert regarding Assembly election results). Defendants have not explained why

they believe that they will not be able to fairly respond to any testimony offered by the new

witnesses.

       When plaintiffs disclosed the four new witnesses, there were two months remaining

before trial. Defendants acknowledge that have submitted requests for written discovery related

to the new witnesses. Id. at 10, n.5. Defendants do not say that they have asked to depose the

new witnesses, but that was their choice. There are numerous lawyers representing the parties

on both sides of this case, so defendants can assign one the task of deposing these witnesses if

they want their depositions before trial. Defendants have been willing to push a lot of work

into July, in hopes that a Supreme Court decision will moot this case and make it all

unnecessary. That’s a reasonable calculated risk, but it undermines the defendants’ claim of

unfair prejudice.

       Defendants’ motion to strike is denied. Whether the testimony of these new witnesses

is relevant is a question the court will be able to answer only after we get guidance from the

Supreme Court.




                                                 3
                                        ORDER

      IT IS ORDERED that defendants’ motion to strike plaintiffs’ May 15, 2019

supplemental disclosures, Dkt. 282, is DENIED.

      Entered June 21, 2019.

                                        BY THE COURT:

                                        /s/________________________________________
                                        KENNETH F. RIPPLE
                                        Circuit Judge

                                        /s/________________________________________
                                        WILLIAM C. GRIESBACH
                                        District Judge

                                        /s/________________________________________
                                        JAMES D. PETERSON
                                        District Judge




                                           4
